Order filed January 19, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00602-CV
                                    ____________

                          CHRISTINE E. REULE, Appellant

                                            V.

                   COLONY INSURANCE COMPANY, Appellee


                        On Appeal from the 80th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2007-46357A


                                        ORDER
       This is an appeal from a summary judgment signed April 6, 2011. The trial court
denied a contest to appellant’s affidavit of indigence and determined that appellant is
entitled to preparation of the record without the advance payment of costs by order signed
July 22, 2011. On August 11, 2011, appellant requested preparation of the reporter’s
records from hearings conducted on February 11, 2011, March 11, 2011, and March 23,
2011. The reporter’s record in this case was due August 4, 2011. See Tex. R. App. P.
35.1. Michelle Tucker, the official court reporter, requested an extension of time to file
the record and advised this court that two additional substitute reporters, Arlene Webb and
Tony Baiamonte, reported hearings in this case. This court granted an extension of time
to file the record until November 16, 2011. The record has not been filed and no further
requests for an extension of time to file the record have been received. Accordingly, we
issue the following order.

       We order Michelle Tucker, Arlene Webb, and Tony Baiamonte, court reporters,
to file the records from the hearings conducted on February 11, 2011, March 11, 2011, and
March 23, 2011, with the clerk of this court on or before February 21, 2012. If any court
reporter named above does not timely file the record as ordered, the court may issue a show
cause order directing him or her to appear before this court on a date certain to show cause
why he or she should not be held in contempt for failing to file the record as ordered.
Contempt of court is punishable by a fine and/or confinement in jail.



                                      PER CURIAM




                                             2